PER CURIAM.
We affirm the trial court’s order granting Levenstein summary judgment on the issue of liability. We reverse the trial court’s order, however, to the extent that it grants Levenstein specific performance of the novation. As Levenstein readily concedes on appeal, his second amended complaint sought damages relief exclusively and his motion for summary judgment was directed solely at the issue of liability. Consequently the trial court erred in granting Levenstein equitable relief. See Allstate Ins. Co. v. Arvida Corp., 421 So.2d 741 (Fla. 4th DCA 1982). Accordingly, we reverse and remand the cause for further proceedings on the issue of damages.